53 N.J. 259 (1969)
250 A.2d 129
FRANCIS MAGRINE AND ALFRED MAGRINE, PLAINTIFFS-APPELLANTS,
v.
DAVID SPECTOR, d/b/a PRECISION BUR COMPANY AND E.P. KEANE, INDIVIDUALLY AND t/a KEANE DENTAL SUPPLY, DEFENDANTS. VINCENT KRASNICA, DEFENDANT-RESPONDENT, THIRD-PARTY PLAINTIFF,
v.
DAVID SPECTOR, d/b/a PRECISION BUR COMPANY AND E.P. KEANE, INDIV. AND t/a KEANE DENTAL SUPPLY, THIRD-PARTY DEFENDANTS.
The Supreme Court of New Jersey.
Argued February 4, 1969.
Decided February 18, 1969.
Mr. Lewis M. Holland argued the cause for plaintiffs-appellants (Messrs. Warren, Chasan, Leyner & Holland, attorneys).
Mr. Geoffrey Gaulkin argued the cause for defendant, third-party plaintiff-respondent Vincent Krasnica (Messrs. Keale, Tarrant and Tarlton, attorneys).
The opinion of the court was delivered PER CURIAM.
The judgment appealed from is affirmed substantially for the reasons expressed by Judge Lynch, 94 N.J. Super. 228 (Cty. Ct. 1967), and in the majority opinion of the Appellate Division, 100 N.J. Super. 223 (App. Div. 1968).
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.